Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the 112 rejections set forth in the previous action are overcome by applicant’s amendments clarifying the claims. 
As previously stated, claim 1 describes an autoclave foaming process in which the foamable polymer is not initially suspended in the liquid that is in the autoclave. This is the unique feature of the instant claim. Usually, expandable pellets are present in the autoclave in a liquid dispersion (e.g. US 4525485; see abstract) or they may be submerged in a heated liquid after impregnation but outside of the autoclave (e.g. claim 1 of US 20140272379). The process of submerging the saturated non-expanded polymer in a liquid in an autoclave then expanding the polymer in the same vessel in the same liquid is novel. 
Other close but inapplicable art is US 20160045879 by Kumar et al. Kumar describes a polymer which is saturated with blowing agent in the space above a liquid in an autoclave, however the polymer is always partially in contact with the liquid (see Fig.12, polymer 304 is wound on spool and unwound through liquid 308). Paragraph 115 explicitly states that the starting end of the polymer is fed through the liquid seal before the blowing agent is introduced. This does not meet instant step a), in which the polymer is not in contact with the liquid. Also, in Kumar the polymer is foamed (instant step e) outside of the autoclave (paragraph 117).  These are substantial process differences that amount to more than a mere difference in order of steps. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766